USDC IN/ND case 3:18-cv-00760-JD-MGG document 62 filed 10/30/20 page 1 of 6


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 DUSTIN E. MCGUIRE,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-760-JD-MGG

 JULIE KOLODZIEJ, as Administrator of
 the Estate of DR. JOSEPH M.
 THOMPSON, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Dustin E. McGuire, a prisoner without a lawyer, filed a motion for leave to

amend along with a proposed second amended complaint. ECF 60. He also filed a

motion for a preliminary injunction. ECF 61. “Leave to amend is to be ‘freely given

when justice so requires.’” Liu v. T&H Machine, 191 F.3d 790, 794 (7th Cir. 1999) (quoting

Payne v. Churchich, 161 F.3d 1030, 1036 (7th Cir. 1998) and Fed. P. Civ. P. 15(a)).

However, “that does not mean it must always be given.” Hukic v. Aurora Loan Servs., 588

F.3d 420, 432 (7th Cir. 2009). “[C]ourts have broad discretion to deny leave to amend

where there is undue delay, bad faith, dilatory motive, repeated failure to cure

deficiencies, undue prejudice to the defendants, or where the amendment would be

futile.” Id. Here, the proposed amendments would be futile.

       McGuire was originally granted leave to proceed against Dr. Joseph Thompson

in his individual capacity for monetary damages for delaying the receipt of proper

medical treatment for his wrist after he fell on October 1, 2016, in violation of the Eighth
USDC IN/ND case 3:18-cv-00760-JD-MGG document 62 filed 10/30/20 page 2 of 6


Amendment. See ECF 5. Because Dr. Thompson passed away on May 5, 2019, Julie

Kolodziej, as the administrator of his estate, was substituted as the plaintiff in this

action. See ECF 46. The court subsequently allowed McGuire to amend his complaint in

order to bring an additional damages claim against Dr. Nancy Marthakis for failing to

provide him with pain medication and/or adequate medical treatment for his wrist

beginning in late September of 2018. See ECF 48.

       In his motion, McGuire simply cites to Federal Rule of Civil Procedure 15(a) and

asks the court to grant the amendment without further explanation. The attached

proposed second amended complaint names Julie Kolodziej, as the administrator of the

estate of Dr. Joseph Thompson, and Dr. Nancy Marthakis as defendants. The first page

of his statement of facts is new and alleges that when he fell down the stairs on October

1, 2016, it was because they were carpeted. See ECF 60-1 at 2. The remainder of the facts

section is identical to his amended complaint. Id. at 2–12. As set forth in the court’s

previous order, he alleges the following:

               McGuire is an inmate at the Indiana State Prison. On October 1,
       2016, he was injured by falling down the stairs. As a result, he was seen by
       Nurse Collins for his injuries, which included a swollen left wrist. Nurse
       Collins informed Dr. Thompson of McGuire’s injuries; however, he did
       not come out of his office to personally observe them. The next day, Nurse
       Collins again examined McGuire and noted that McGuire’s left wrist was
       hurting and swollen with a bump on the top and a bruise on the palm. She
       informed Dr. Thompson of these injuries, but he again did not come out of
       his office to personally examine them.
               On October 3rd, McGuire’s wrist was x-rayed. The x-ray technician
       told McGuire that the results would likely look “normal” due to the
       swelling. The technician told Dr. Thompson that the wrist needed to be x-
       rayed after the swelling went down. However, Dr. Thompson waited
       nearly eight months to order an x-ray for McGuire’s wrist. The x-ray
       revealed McGuire’s wrist was broken. Dr. Thompson then ordered a


                                              2
USDC IN/ND case 3:18-cv-00760-JD-MGG document 62 filed 10/30/20 page 3 of 6


       second x-ray, which again showed that McGuire had a broken wrist. Dr.
       Thompson scheduled him to see an orthopedic surgeon on June 29, 2017,
       who applied a cast to McGuire’s left wrist. After the cast was removed, the
       orthopedic specialist recommended surgery.
              On September 14, 2017, McGuire was seen by hand surgeon,
       Randolph J. Ferlic. He told McGuire that surgery was required because
       Dr. Thompson waited too long to put his wrist in a cast. McGuire had
       wrist surgery on January 8, 2018. During a post-surgery follow-up visit on
       March 13, 2018, Dr. Ferlic informed McGuire that he would need ongoing
       physical therapy for his wrist. He also noted that if he was still having
       pain or discoloration by October, his wrist would need to be evaluated.
       He was never given physical therapy.
              In September of 2018, McGuire’s wrist turned purple and began
       causing him an extreme amount of pain. Later that month, he saw Dr.
       Nancy Marthakis and informed her of the pain. She didn’t physically
       examine him, but she did order an x-ray. The x-ray, which was performed
       on September 28, 2018, showed that “nothing had changed since the
       surgery.” ECF 34-1 at 11. Dr. Marthakis informed McGuire of those results
       on November 13, 2018. Despite McGuire’s repeated complaints of pain
       and requests for additional help, Dr. Marthakis refused to order physical
       therapy, have his wrist reevaluated further, or provide any pain
       medication.
              Approximately one year later, McGuire’s wrist turned purple again
       and became cold to the touch. He saw Dr. Marthakis on December 3, 2019.
       He was in “so much pain that [he] was crying.” Id. She noted the
       discoloration but didn’t physically examine McGuire’s wrist. Rather, she
       simply prescribed pain medication. According to McGuire, Dr. Marthakis
       denied his requests for physical therapy and reevaluation due to cost
       concerns. Allegedly, she also told McGuire, “I won’t see you for your left
       wrist anymore because you [have] a federal lawsuit” pending. Id. at 12.
       McGuire has sued both Dr. Thompson—who has since been substituted
       by the administrator of his estate—and Dr. Marthakis for monetary
       damages.

ECF 48 at 2–4 (footnote omitted). The relief section is new. In addition to monetary

damages, McGuire now requests relief in the form of an “injunction that will be filed.”

Id. at 13. The motion for preliminary injunction clarifies that he is seeking “proper

medical care” and “to get the carpet removed from all staircases in the Indiana State

Prison for safety.” ECF 61 at 1.


                                             3
USDC IN/ND case 3:18-cv-00760-JD-MGG document 62 filed 10/30/20 page 4 of 6


       With regard to the carpeted stairs, McGuire has not stated any sort of claim. First,

he has sued only medical defendants, neither of whom are responsible for the condition

of the stairs within the prison. Furthermore, the fact that McGuire believes the carpeting

on the stairs contributed to his fall in 2016 does nothing to advance a claim for

injunctive relief in 2020. The complaint does not plausibly suggest that the carpeting is

causing any sort of present danger to McGuire. Therefore, allowing him to amend his

complaint on this ground would be futile.

       As to his request for proper medical care, McGuire has not plausibly alleged that

he is currently failing to receive it. He alleges that Dr. Marthakis ordered an x-ray in

September of 2018—the results of which showed “nothing had changed since the

surgery”—and that she refused to give him pain medication at that time or have his

wrist evaluated further. Approximately one year later, his wrist became more painful

and turned purple. McGuire saw Dr. Marthakis in December of 2019, and, although she

again refused to order physical therapy or have his wrist evaluated by an outside

physician, she did prescribe naproxen, a pain medication. While McGuire claims

generally that Dr. Marthakis refused to provide him with any further care after that

visit, he offers no current information to support this allegation. 1 McGuire has not

provided any details regarding the care (or lack thereof) he has received since the

December 2019 visit, whether it involved Dr. Marthakis or any other healthcare




       1 As noted above, the facts in the proposed second amended complaint are an exact duplicate

photocopy of those that were provided in his amended complaint which was filed with the court in
February of 2020.


                                                  4
USDC IN/ND case 3:18-cv-00760-JD-MGG document 62 filed 10/30/20 page 5 of 6


provider. Considering the amount of time that has elapsed between then and now, it is

not reasonable to infer that McGuire is currently failing to receive constitutionally

adequate medical care or that injunctive relief would be appropriate in this case. See

Bissessur v. Indiana Univ. Bd. of Trs., 581 F.3d 599, 602 (7th Cir. 2009) (“A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”); see also

Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997) (Inmates are “not entitled to demand

specific care [nor] entitled to the best care possible.”); Westefer v. Neal, 682 F.3d 679, 683

(7th Cir. 2012) (Before an inmate can obtain injunctive relief, he must make a clear

showing that the medical care he is receiving violates the Eighth Amendment

prohibition on cruel and unusual punishment.). Therefore, because the proposed

second amended complaint does not state a plausible claim for injunctive relief, the

request to amend will be denied. This case will continue to proceed on the claims set

forth in this court’s previous screening order. See ECF 48.

       Turning to McGuire’s motion for preliminary injunctive relief, “a preliminary

injunction is an extraordinary and drastic remedy, one that should not be granted

unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original). To obtain a preliminary

injunction, the moving party must show: (1) he will suffer irreparable harm before the

final resolution of his claims; (2) available remedies at law are inadequate; and (3) he

has a likelihood of success on the merits. See BBL, Inc. v. City of Angola, 809 F.3d 317,

323–24 (7th Cir. 2015). Because McGuire’s controlling complaint does not state a claim


                                               5
USDC IN/ND case 3:18-cv-00760-JD-MGG document 62 filed 10/30/20 page 6 of 6


for injunctive relief, the court cannot find that he has a reasonable likelihood of success

on the merits. Thus, the motion for a preliminary injunction must be denied.

       For these reasons, the motion to amend (ECF 60) and the motion for preliminary

injunction (ECF 61) are DENIED.

       SO ORDERED on October 30, 2020

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             6
